TABLE OF CONTENTS

Exhibit 10.14

EXECUTION VERSION

 

 

 

U.S. $3,000,000,000

REVOLVING CREDIT AGREEMENT

Dated as of April 22, 2013

Among

ORACLE CORPORATION

as the Borrower,

THE LENDERS NAMED HEREIN

as the Initial Lenders

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

and

BANK OF AMERICA, N.A.,

BNP PARIBAS,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

and

CITIBANK, N.A.,

DEUTSCHE BANK AG NEW YORK BRANCH,

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agents

 

 

 

WELLS FARGO SECURITIES LLC,

BNP PARIBAS SECURITIES CORP.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01.

   Certain Defined Terms      1   

Section 1.02.

   Computation of Time Periods      19   

Section 1.03.

   Accounting Terms; Terms Generally      19    ARTICLE II AMOUNTS AND TERMS OF
THE ADVANCES   

Section 2.01.

   The Advances      20   

Section 2.02.

   Making the Advances      20   

Section 2.03.

   Fees      22   

Section 2.04.

   Termination or Reduction of the Commitments      23   

Section 2.05.

   Commitment Increases      23   

Section 2.06.

   Repayment of Advances      25   

Section 2.07.

   Interest      25   

Section 2.08.

   Interest Rate Determination      25   

Section 2.09.

   Optional Conversion of Advances      27   

Section 2.10.

   Optional Prepayments of Advances      27   

Section 2.11.

   Increased Costs; Additional Reserve Requirements      28   

Section 2.12.

   Illegality      29   

Section 2.13.

   Payments and Computations      29   

Section 2.14.

   Taxes      30   

Section 2.15.

   Mitigation Obligations; Replacement of Lenders.      34   

Section 2.16.

   Sharing of Payments, Etc.      35   

Section 2.17.

   Compensation for Breakage Costs.      36   

Section 2.18.

   Use of Proceeds      36   

Section 2.19.

   Evidence of Debt      36    ARTICLE III    ARTICLE IV CONDITIONS TO LENDING
  

Section 4.01.

   Conditions Precedent to Effective Date      37   

Section 4.02.

   Conditions Precedent to Each Borrowing      38   

Section 4.03.

   Determinations Under Section 4.01      39    ARTICLE V REPRESENTATIONS AND
WARRANTIES   

Section 5.01.

   Representations and Warranties of the Borrower      39    ARTICLE VI
COVENANTS OF THE BORROWER   

Section 6.01.

   Affirmative Covenants      42   

Section 6.02.

   Negative Covenants      44   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII EVENTS OF DEFAULT   

Section 7.01.

   Events of Default      47    ARTICLE VIII THE AGENT   

Section 8.01.

   Appointment and Authority      50   

Section 8.02.

   Rights as a Lender      50   

Section 8.03.

   Exculpatory Provisions.      50   

Section 8.04.

   Reliance by Agent      51   

Section 8.05.

   Delegation of Duties      51   

Section 8.06.

   Resignation of Agent      51   

Section 8.07.

   Non-Reliance on Agent and Other Lenders      52   

Section 8.08.

   No Other Duties, etc.      52    ARTICLE IX MISCELLANEOUS   

Section 9.01.

   Amendments, Etc.      53   

Section 9.02.

   Notices; Effectiveness; Electronic Consent.      54   

Section 9.03.

   No Waiver; Remedies      55   

Section 9.04.

   Expenses; Indemnity; Damage Waiver      55   

Section 9.05.

   Right of Set-off      57   

Section 9.06.

   Binding Effect      57   

Section 9.07.

   Assignments and Participations      58   

Section 9.08.

   Governing Law      62   

Section 9.09.

   Counterparts; Integration; Electronic Execution      62   

Section 9.10.

   Jurisdiction, Etc.      62   

Section 9.11.

   Waiver of Jury Trial      63   

Section 9.12.

   Confidentiality.      63   

Section 9.13.

   Patriot Act Notice      64   

Section 9.14.

   Judgment Currency      64   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules   

Schedule 1A

   - List of Applicable Lending Offices

Schedule 2.01

   - Commitments

Exhibits

  

Exhibit A

   - Form of Promissory Note

Exhibit B

   - Form of Notice of Borrowing

Exhibit C

   - Form of Assignment and Acceptance

Exhibit D-1

   - Form of Opinion of In-House Counsel for the Borrower

Exhibit D-2

   - Form of Opinion of Davis Polk & Wardwell LLP, Counsel for the Borrower   

Exhibit E

   - [Reserved]

Exhibits F-1 to F-4

   - Forms of U.S. Tax Compliance Certificate

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REVOLVING CREDIT AGREEMENT

Dated as of April 22, 2013

Oracle Corporation, a Delaware corporation (the “Borrower”), and the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, Wells Fargo Bank, National Association
(“Wells Fargo”) as administrative agent (in such capacity, the “Agent”), Bank of
America, N.A., BNP Paribas, and JPMorgan Chase Bank, N.A., as syndication
agents, Citibank, N.A., Deutsche Bank AG New York Branch, and The Royal Bank of
Scotland plc, as documentation agents, and Wells Fargo Securities, LLC, BNP
Paribas Securities Corp., J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as joint lead arrangers and joint bookrunners,
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.        Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Additional Lender” shall have the meaning set forth in Section 2.05(b).

“Additional Lender Supplement” shall have the meaning set forth in
Section 2.05(b).

“Additional Permitted Liens” means Liens not otherwise permitted hereunder on
the assets of the Borrower or any of its Subsidiaries consisting solely of real
property interests, cash and cash equivalents and any proceeds thereof; provided
that the aggregate value of all assets subject to such Liens shall not exceed
$500,000,000 at any time, based upon the book value of such assets determined at
the time such Lien attaches.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
under the Commitments and refers to a Base Rate Advance in Dollars or a
Eurocurrency Rate Advance in Dollars or in an Alternate Currency (each of which
shall be a “Type” of Advance).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” has the meaning specified in the introductory paragraph of this
Agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agent’s Account” means an account at Wells Fargo designated in writing to the
Borrower.

“Agreement” means this Agreement.

“Agreement Currency” has the meaning specified in Section 9.14.

“Alternate Currency” means Euros, Pounds Sterling or Yen.

“Alternate Currency Advances” means at any time all Advances made in an
Alternate Currency then outstanding.

“Alternate Currency Exposure” means, at any time, the outstanding Dollar Amount
of all Alternate Currency Advances in an Alternate Currency at such time.

“Alternate Currency Sublimit” means, with respect to all Alternate Currency
Exposure under the Commitments, the Dollar Amount of $1,000,000,000 (as such
amount may be increased pursuant to Section 2.05).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Percentage” means at any time and with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment at
such time. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

“Applicable Rate” has the meaning specified in Section 2.03(a).

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
Fund, any other Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C hereto or any other form approved by the Agent.

“Base Rate” means, at any time, the highest of

(a)    the Prime Rate,

(b)    the rate which is  1/2 of 1% in excess of the Federal Funds Effective
Rate and

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    the Market Rate Spread plus the rate equal to the Eurocurrency Rate for
deposits in Dollars delivered that day for an Interest Period of one month for
each day that a Base Rate Advance is outstanding (and in respect of any day that
is not a Business Day, such Eurocurrency Rate as in effect on the immediately
preceding Business Day).

“Base Rate Advance” means an Advance in Dollars that bears interest as provided
in Section 2.07(a)(i).

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type (or, in the case of Eurocurrency Rate Advances, having the same Interest
Period) made by each of the Lenders pursuant to Section 2.01.

“Business Day” means either:

(a) for all purposes other than with respect to Alternate Currency Advances, a
day of the year on which banks are not required or authorized by law to close in
New York City or Charlotte, North Carolina; provided that, if the applicable
Business Day relates to any Eurocurrency Rate Advances, “Business Day” means a
day of the year on which banks are not required or authorized by law to close in
New York City and on which dealings are carried on in the London interbank
market; or

(b) with respect to Alternate Currency Advances, any day on which banks in
London are open for general banking business, including dealings in foreign
currency and exchange (including dealing or deposits in the relevant Alternate
Currency in the London Interbank market) and (i) with respect to determinations
in connection with, and payments of principal and interest on, Advances
denominated in Euros, any day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (T) (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the Agent to
be a suitable replacement) is open for settlement of payment in Euros and
(ii) with respect to Alternate Currency Advances denominated in Japanese Yen,
any day on which banks in Tokyo, Japan are open for general banking business,
including dealings in foreign currency and exchange (including dealing or
deposits in Japanese Yen).

“Calculation Date” means (a) the last calendar day of each month (or, if such
day is not a Business Day, the next succeeding Business Day) and (b) at any time
when a Default or Event of Default shall have occurred and be continuing, any
other Business Day which the Agent may determine in its sole discretion to be a
Calculation Date.

“Capitalization Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio, expressed as a percentage, of (i) Total Consolidated Net
Debt of the

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower and its Subsidiaries on such date to (ii) Total Capitalization of the
Borrower and its Subsidiaries on such date.

“Category” means, when used with reference to Public Debt Ratings, the following
categories of ratings:

 

Category

   S&P or Fitch Rating    Moody’s Rating

Category 1

   >AA-    >Aa3

Category 2

   A+    A1

Category 3

   A    A2

Category 4

   < A    < A2

For purposes of the foregoing, (i) if both of Moody’s and S&P shall have in
effect a rating for the Public Debt Rating, then the Category shall be
determined by reference to such Public Debt Ratings and the Public Debt Rating
of Fitch shall be disregarded, (ii) if only one of Moody’s and S&P shall have in
effect a rating for the Public Debt Rating, then the Category shall be
determined by reference to such Public Debt Rating and the Public Debt Rating of
Fitch, (iii) if fewer than two of Moody’s, S&P and Fitch shall have in effect a
Public Debt Rating, then each rating agency that does not have in effect a
Public Debt Rating shall be deemed to have established a rating in Category 4;
and (iv) if the ratings established or deemed to have been established by
Moody’s and S&P (or, subject to the foregoing clauses of this paragraph, Fitch)
for the Public Debt Rating shall fall within different Categories, the
applicable Category shall be based on the higher of the two ratings unless one
of the two ratings is two or more grades lower than the other (with each ratings
distinction comprising a separate grade, such that, e.g., BBB+ is two grades
lower than A) and in the lower Category, in which case the applicable Category
shall be determined by reference to a rating a single grade below the higher of
the two ratings.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything to the contrary, (a) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (b) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted, issued or implemented.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

“Commitment” has the meaning specified in Section 2.01.

“Commitment Fee” has the meaning assigned to such term in Section 2.03(a).

“Commitment Increase” means an increase in the Commitments as set forth in
Section 2.05.

“Commitment Increase Notice” has the meaning specified in Section 2.05.

“Commitment Increase Supplement” has the meaning set forth in Section 2.05(c).

“Commitment Period” means the period from and including the Effective Date to
the Termination Date.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Debt” of any Person means Debt of such Person and its Subsidiaries on
such date, as would be shown as debt or indebtedness of such Person on a balance
sheet of such Person prepared as of such date in accordance with GAAP, and all
guarantees of Debt of other Persons as would be shown as debt or indebtedness of
such Person on a balance sheet of such other Persons prepared as of such date in
accordance with GAAP, determined on a Consolidated basis.

“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08, 2.09 or
2.12.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business for which collection proceedings
have not been commenced, provided that trade payables for which collection
proceedings have commenced shall not be included in the term “Debt” so long as
the payment of such trade payables is being contested in good faith and by
proper proceedings and for which

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

appropriate reserves are being maintained) to the extent included on the
Consolidated balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other similar title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property) to the extent
included on the Consolidated balance sheet of the Borrower and its Subsidiaries
in accordance with GAAP, (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all obligations of such Person in respect of acceptances, letters of
credit with respect to which to such Person is the account party or similar
extensions of credit to such Person, (g) the aggregate net obligations of such
Person in respect of Hedge Agreements; provided that, for purposes of this
clause (g), Debt of the Borrower and its Subsidiaries shall only include net
obligations of the Borrower and its Subsidiaries in respect of Hedge Agreements
in an aggregate amount in excess of $50,000,000 as set forth on the Consolidated
balance sheet of the Borrower and its Subsidiaries, as of the date of
determination, in accordance with GAAP, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below guaranteed, by such Person, or
in effect guaranteed by such Person, directly or indirectly, through a written
agreement either (1) to pay or purchase such Debt or to advance or supply funds
for the payment or purchase of such Debt or (2) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Debt or to assure the
holder of such Debt against loss and (i) all Debt referred to in clauses
(a) through (h) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt. In determining the amount of Debt of any Person of the type
referred to in clause (h) or (i) above, the amount thereof shall be equal to the
lesser of (i) the amount of the guarantee provided or the fair market value of
collateral pledged (as applicable) and (ii) the amount of the underlying Debt of
such other Person so guaranteed or secured.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender that (i) has defaulted in its obligation to
fund Advances hereunder within two Business Days of the date such Advances were
required to be funded hereunder unless such Lender notifies the Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied, (ii) has
notified the Borrower or the Agent in writing that it does not intend to fund
Advances hereunder (unless such writing relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent,

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

together with any applicable Default, shall be specifically identified in such
writing) cannot be satisfied) or (iii) is subject to a bankruptcy, insolvency or
similar proceeding, or to the appointment of the FDIC or other receiver, trustee
or custodian; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of an equity interest in such Lender or
Affiliate thereof by any Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Dollar Amount” means, at any date, (a) with respect to any Advance or Borrowing
denominated in Dollars, the principal amount thereof then outstanding and
(b) with respect to any Alternate Currency Advance or Borrowing in an Alternate
Currency, the principal amount thereof then outstanding in the relevant
Alternate Currency, converted to Dollars at the Exchange Rate on such date.

“Dollars” and the sign “$” means the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
1A hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

“Effective Date” means the date that all conditions precedent set forth in
Section 4.01 shall have been satisfied or waived.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States, or any State thereof, and having a combined capital and surplus of at
least $250,000,000; (e) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having a combined
capital and surplus of at least $250,000,000; (f) a commercial bank organized
under the laws of any other country that is a member of the OECD or has
concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow or a political subdivision of
any such country, and having a combined capital and surplus of at least
$250,000,000, so long as such bank is acting through a branch or agency located
in the United States; (g) a finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise holding
commercial loans in the ordinary course of its business and having a combined
capital and surplus of at least $250,000,000 or an Approved Fund thereof and
(h) any other Person (other than a natural person) approved by (i) the Agent,
and (ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and such approval, in the case of the Borrower, to be deemed to have been given
if a response is not received within ten Business Days from the date on which
request for such approval was received by the Borrower); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (b) by any Governmental Authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the imposition of a lien under
Section 302(f)

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of ERISA with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that is reasonably expected to result in the
termination of, or the appointment of a trustee to administer, a Plan.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1A hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means the rate per annum determined by the Agent at
approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of the relevant Interest Period (as specified in the
applicable Notice of Borrowing) by reference to the London interbank offered
rate administered by the British Bankers’ Association (or its successor) for
Dollars or the relevant Alternate Currency, as the case may be (as set forth on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate)), for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurocurrency Rate” shall be the
interest rate per annum determined by the Agent to be the average of the rates
per annum at which deposits in Dollars or in the relevant Alternate Currency, as
the case may be, are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Reference Lenders at
approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period. If any of the Reference Lenders
shall be unable or shall otherwise fail to supply such rates to the Agent upon
its request, the rate of interest shall be determined on the basis of the
quotations of the remaining Reference Lender.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Event of Default” has the meaning specified in Section 7.01.

“Exchange Rate” means, on any day with respect to any two currencies, the rate
at which the first such currency may be exchanged into the other such currency,
as set forth at approximately 11:00 a.m., London time, on such day on the
applicable Reuters World Spot Page. In the event that any such rate does not
appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

publicly available service for displaying exchange rates reasonably selected by
the Agent or, at the discretion of the Agent, such Exchange Rate shall instead
be the spot rate of Wells Fargo in a market reasonably selected by Agent where
Wells Fargo customarily conducts foreign currency exchange operations at or
about 11:00 a.m., London time, on such day for exchange of such first currency
for such other currency.

“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder (a “Recipient”), (a) Taxes imposed as a result of a present
or former connection between such Recipient and the jurisdiction imposing such
Tax (other than connections solely arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, enforced, sold or
assigned an interest in, or engaged in any other transaction pursuant to this
Agreement), (b) Taxes imposed on or measured by net income (however denominated)
and franchise Taxes, imposed by the jurisdiction (or any political subdivision
thereof) under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (c) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which the Recipient is located, (d) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.15(b)), any U.S. federal withholding Tax that is imposed on amounts
payable to such Lender at the time such Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Lender’s failure
(other than as a result of a Change in Law) to comply with Section 2.14(e),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.14(a) and (e) any withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementaton of such Sections of
the Code.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fitch” means Fitch Ratings Ltd.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 9.07(g).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any environmental law, statute or regulation.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar interest rate or currency exchange rate
hedging agreements.

“Immaterial Subsidiary” means any Subsidiary of the Borrower (determined, solely
for purposes of this definition, without regard to the last sentence of the
definition thereof), designated by the Borrower in writing to the Agent (a) the
assets of which do not exceed 3% of the total Consolidated assets of the
Borrower and its Subsidiaries, (b) the net income of which does not exceed 3% of
the total Consolidated net income of the Borrower and its Subsidiaries and
(c) the revenues of which do not exceed 3% of the total Consolidated revenues of
the Borrower and its Subsidiaries, in each case as determined as of, or (as
applicable) for the four fiscal quarters most recently ended on, the last day of
the most recently ended fiscal quarter of the Borrower and in accordance with
GAAP.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.

“Indemnitee” has the meaning specified in Section 9.04(b).

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Initial Lenders” has the meaning specified in the introductory paragraph of
this Agreement.

“Intellectual Property” means all trademarks, service marks, trade names,
Internet domain names (as defined under 15 U.S.C. § 1127), designs, logos,
slogans, and general intangibles of like nature, together with all goodwill,
registrations and applications related to the foregoing; all inventions (whether
patentable or unpatentable and whether or not reduced to practice); patents and
industrial designs (including any continuations, divisionals,
continuations-in-part, renewals, reissues, and applications for any of the
foregoing); copyrights (including any registrations and applications for any of
the foregoing); Software; “mask works” (as defined under 17 U.S.C. § 901) and
any registrations and applications for “mask works”; technology, trade secrets,
know-how, processes, formulae, algorithms, models, methodologies, discoveries,
improvements, specifications and other proprietary or confidential information;
database and data rights; drawings, records, books or other indicia, however
evidenced, of the foregoing; rights of publicity and privacy relating to the use
of the names, likenesses, voices, signatures and biographical information of
real persons; lists or other information relating to customers, competitors,
suppliers or any other Person; in each case the right to claims against another
Person relating to the Intellectual Property; and in each case owned by the
Borrower or any of its Subsidiaries on or after the Effective Date.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” or the “Code” means the Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 9.14.

“Lenders” means the Initial Lenders as set forth on Schedule 2.01 and each
Person that shall become a party hereto pursuant to Section 2.05 or 9.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind.

“Market Rate Spread” means, at any time, the 30-day moving average credit
default swap mid-rate spread of the Borrower interpolated for the period
beginning on the applicable Determination Date (as defined below) to the
Termination Date (or, if the Termination Date is less than one year from such
Determination Date, the credit default swap mid-rate spread of the Borrower for
a period of one year), in each case determined as of such Determination Date and
as interpolated and published by the Market Rate Spread Source; provided that in
any event the Market Rate Spread shall be subject to the minimum and maximum
rates which are set forth in the Pricing Grid under the respective columns
headed “Market Rate Spread Floor” and “Market Rate Spread Ceiling” corresponding
to the Category in effect on such Determination Date.

The “Determination Dates” will be (a) for each Eurocurrency Rate Advance, two
Business Days prior to the initial Interest Period for such Eurocurrency Rate
Advance and, if applicable, one Business Day prior to each subsequent Interest
Period for such Eurocurrency Rate Advance (provided that, in the case of any
Eurocurrency Rate Advance having an Interest Period of longer than three months,
the Business Day prior to the three-month period succeeding such initial
three-month period shall also be a Determination Date with respect to such
Eurocurrency Rate Advance) and (b) if the Base Rate is determined in accordance
with clause (c) of the definition of “Base Rate,” set for such Base Rate Advance
on the date of such Base Rate Advance and on the last Business Day of each
succeeding calendar month.

If for any reason the Market Rate Spread cannot be determined pursuant to the
forgoing procedures, the Borrower and the Lenders shall negotiate in good faith
for a period of up to 30 days after the Market Rate Spread becomes unavailable
(such 30-day period, the “Negotiation Period”) to agree on an alternative method
for establishing the

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Market Rate Spread. The Market Rate Spread during the Negotiation Period shall
be the Market Rate Spread most recently determined pursuant to the first and
second sentences of this definition. If no such alternative method is agreed
upon during the Negotiation Period, the Market Rate Spread at any date of
determination subsequent to the end of the Negotiation Period shall be a rate
per annum equal to (a) 75.0 basis points, if Category 1 is then in effect,
(b) 87.5 basis points, if Category 2 is then in effect, (c) 100.0 basis points,
if Category 3 is then in effect and (d) 112.5 basis points, if Category 4 is
then in effect.

“Market Rate Spread Source” means, initially, Markit Group Limited or its
successors; provided, that if for any reason (i) Markit Group Limited or a
successor thereof is not publishing the 30-day moving average credit default
swap mid-rate spread of the Borrower for the applicable period specified by the
definition of “Market Rate Spread,” then the Market Rate Spread Source shall be
page ORCLCP CDS for the applicable period or, if no such page exists, for the
period nearest to the applicable period, or successor page on Bloomberg or its
successor for so long as it is publishing such information and (ii) neither
Markit Group Limited nor Bloomberg nor one of their respective successors is
then publishing such information, then the Market Rate Spread Source shall be a
similar financial services company selected by the Agent with the consent of the
Borrower.

“Material Adverse Effect” shall mean the result of one or more events, changes
or effects which, individually or in the aggregate, could reasonably be expected
to have a material adverse effect on (a) the results of operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole or (b) the
validity or enforceability of this Agreement or the rights, remedies and
benefits available to the parties hereunder.

“Moody’s” means Moody’s Investors Service, Inc., its successors and assigns.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Note” means a promissory note of the Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.19 in substantially the form of

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A hereto, evidencing the aggregate indebtedness of the Borrower to such
Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“OFAC” has the meaning specified in Section 5.01(o).

“Offered Increase Amount” has the meaning specified in Section 2.05(a).

“Other Agents” means the collective reference to the joint lead arrangers,
bookrunners, syndication agents and documentation agents described on the cover
page of this Agreement.

“Other Taxes” means all present or future stamp, court, intangible, recording,
filing, documentary or similar Taxes arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement.

“Participant” has the meaning specified Section 9.07(d).

“Participant Register” has the meaning specified Section 9.07(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means, with respect to any Person, (a) Liens for taxes,
assessments and governmental charges and levies to the extent not required to be
paid under Section 6.01(b) hereof; (b) pledges or deposits to secure obligations
under workers’ compensation, unemployment, insurance and other social security
laws or similar legislation; (c) pledges or deposits to secure performance in
connection with bids, tenders, contracts (other than contracts for the payment
of money) or leases to which such Person is a party; (d) deposits to secure
public or statutory obligations of such Person; (e) materialmen’s, mechanics’,
carriers’, workers’, repairmen’s and other like Liens in the ordinary course of
business, or deposits to obtain the release of such Liens to the extent such
Liens, in the aggregate, would not have a Material Adverse Effect; (f) deposits
to secure surety and appeal bonds to which such Person is a party; (g) other
pledges or deposits for similar purposes in the ordinary course of business,
including pledges and deposits to secure indemnity, performance or other similar
bonds and in connection with insurance; (h) Liens created by or resulting from
any litigation or legal proceeding which at the time is currently being
contested in good faith by appropriate proceedings; (i)

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

leases made, or existing on property acquired, in the ordinary course of
business; (j) landlords’ Liens under leases to which such Person is a party;
(k) zoning restrictions, easements, licenses, and restrictions on the use of
real property or minor irregularities in title thereto, which, with respect to
property that is material to the Borrower and its Subsidiaries, taken as a
whole, do not materially impair the use of such property in the operation of the
business of such Person or the value of such property for the purpose of such
business; (l) Liens consisting of leases or subleases and licenses or
sublicenses granted to others in the ordinary course of business not interfering
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole, and any interest or title of a lessor or licensor under any
lease or license, as applicable; (m) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; and (n) Liens which constitute a
lender’s rights of set-off of a customary nature.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Pricing Grid” means the grid set forth below:

 

Category

 

  

Market Rate
Spread Floor
(basis points)

 

  

Market Rate
Spread Ceiling
(basis points)

 

  

Commitment Fee
(basis points)

 

Category 1

 

   10.0

 

   75.0

 

   5.0

 

Category 2

 

   20.0

 

   87.5

 

   6.0

 

Category 3

 

   25.0

 

   100.0

 

   8.0

 

Category 4

 

   30.0

 

   112.5

 

   10.0

 

“Prime Rate” means the rate of interest per annum announced or established from
time to time by Wells Fargo as its prime rate for dollars loaned in the United
States in effect at its principal office in Charlotte, North Carolina. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. Wells Fargo or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower. For purposes of the foregoing, (a) if any rating established by S&P,
Moody’s or Fitch shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change; and (b) if S&P, Moody’s or Fitch shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P, Moody’s or Fitch, as the case may be, shall refer to the then equivalent
rating by S&P, Moody’s or Fitch, as the case may be.

“Reference Lenders” means initially, Wells Fargo and Bank of America, N.A. or,
if Wells Fargo and Bank of America, N.A. are unable to furnish timely
information in accordance with Section 2.08, then any other commercial bank of
recognized national standing designated by the Agent as constituting a
“Reference Lender” to replace Wells Fargo and/or Bank of America, N.A., as
relevant.

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Required Lenders” means at any time Lenders (other than Defaulting Lenders)
owed at least a majority in interest of the then aggregate Revolving Credit
Exposures or, if no Advances are then outstanding, Lenders (other than
Defaulting Lenders) having at least a majority in interest of the Commitments.

“Requisite Amount” has the meaning specified in Section 7.01(d).

“Reset Date” means the second Business Day following each Calculation Date;
provided that, in connection with any Calculation Date designated pursuant to
clause (b) of the definition thereof, the applicable Reset Date shall be such
Calculation Date.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding aggregate principal Dollar Amount of such Lender’s Advances at such
time.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, its successors and assigns.

“SEC” means the Securities and Exchange Commission.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Software” means any and all (a) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code or object code form, (b) databases and compilations, including any
and all data and collections of data, and (c) all documentation, including user
manuals and training materials, relating to any of the foregoing.

“SPC” has the meaning specified in Section 9.07(g).

“Stockholders’ Equity” means, at any date, stockholders’ equity of the Borrower
and its Subsidiaries, determined on a Consolidated basis, on such date.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate, is at the time directly or indirectly owned or
Controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
Notwithstanding the foregoing, references to “Subsidiary” in this Agreement
shall not include (i) Miracle Linux Kabushikigaisha (also known as Miracle Linux
Corporation), a Japanese Kabushikigaisha or (ii) any other Person that would
otherwise be a Subsidiary of the Borrower pursuant to the foregoing portion of
this definition and that the Borrower does not directly or indirectly Control;
provided that, in the case of any such Person in clause (i) or (ii), such Person
is also an Immaterial Subsidiary.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earlier of (a) April 20, 2018 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.04 or 7.01.

“Total Capitalization” of any Person on any date, means the sum of (i) Total
Consolidated Net Debt of such Person on such date and (ii) shareholders’ equity
of such Person on such date, determined on a Consolidated basis.

“Total Consolidated Net Debt” of any Person on any date, means (a) all Covenant
Debt of such Person minus (b) cash, cash equivalents and short term investments
reflected on the Consolidated balance sheet of the Borrower and its Subsidiaries
for such date.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.14(e)(ii)(2)(C).

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Wells Fargo” has the meaning specified in the introductory paragraph of this
Agreement.

Section 1.02.        Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

Section 1.03.        Accounting Terms; Terms Generally. All terms of an
accounting or financial nature shall be construed in accordance with generally
accepted accounting principles (“GAAP”), as in effect in the United States from
time to time, provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change, occurring after the date hereof, in GAAP or in the application
thereof (or if the Agent notifies the Borrower that the Required Lenders request
an amendment of any provision hereof for such purpose), regardless of whether
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “but not limited to”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01.        The Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower in
Dollars or an Alternate Currency from time to time on any Business Day during
the Commitment Period in an aggregate amount that will not result in such
Lender’s Revolving Credit Exposure exceeding at any time the amount set forth
opposite such Lender’s name on Schedule 2.01 hereto or, if such Lender has
entered into any Assignment and Acceptance or is an Additional Lender, as set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 9.07(c), as such amount may be reduced or increased pursuant to
Section 2.04 or 2.05 (such Lender’s “Commitment”) ; provided that, with respect
to Borrowings made in an Alternate Currency, (i) all such Borrowings shall
consist of Eurocurrency Rate Advances and (ii) immediately after giving effect
to such Borrowing, the Alternate Currency Exposure shall not exceed the
Alternate Currency Sublimit . Each Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 (or comparable amounts
determined by the Agent in the case of a Borrowing in an Alternate Currency) in
excess thereof and shall consist of Advances of the same Type made on the same
day by the Lenders ratably according to their respective Commitments. Within the
limits of this Section 2.01, the Borrower may borrow under this Section 2.01,
prepay pursuant to Section 2.10 and reborrow under this Section 2.01.

Section 2.02.        Making the Advances. (a) The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that each
Borrowing shall be made on notice, given not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing in Dollars consisting of Eurocurrency Rate Advances,
the fourth Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing in an Alternate Currency consisting of Eurocurrency Rate
Advances, or the Business Day of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the Agent, which
shall give to each Lender prompt notice thereof. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be by telephone, confirmed immediately in
writing or by telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) currency of
such Borrowing, (iii)Type of Advances comprising such Borrowing, (iv) aggregate
amount of such Borrowing, (v) remittance instructions and (vi) in the case of a
Borrowing consisting of Eurocurrency Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before 1:00 P.M. (New York City time) (or,
in the case of a Borrowing in an Alternate Currency, 9:00 A.M. (New York City
time)) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article IV, the Agent will make such funds available to the Borrower at
the Agent’s address referred to in Section 9.02.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    With respect to each Borrowing in Alternate Currencies, not later than
11:00 a.m. (New York City time), on the second Business Day preceding the
proposed Borrowing, the Agent shall determine the Exchange Rate as of such date
and give notice thereof to the Borrower and the Lenders. The Exchange Rate so
determined shall become effective on the date of the proposed Borrowing for the
purpose of determining the availability of the Commitments under the Alternate
Currency Sublimit (it being understood that such availability shall be
calculated and determined by applying such Exchange Rate to the aggregate
principal amount of Advances which are outstanding on such Borrowing date).

(c)    With respect to each Borrowing in Dollars at a time when Alternate
Currency Advances are outstanding, not later than 11:00 a.m. (New York City
time), on the second Business Day preceding the proposed Borrowing in the case
of a Borrowing consisting of Eurocurrency Rate Advances, or the Business Day
preceding the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, the Agent shall determine the Exchange Rate as of such date and
give notice thereof to the Borrower and the Lenders. The Exchange Rate so
determined shall become effective on the date of the proposed Borrowing for the
purposes of determining the availability under the Commitments (it being
understood that such availability shall be calculated and determined by applying
such Exchange Rate to the aggregate principal amount of Advances which are
outstanding on such Borrowing date).

(d)    Not later than 2:00 p.m., New York City time, on each Calculation Date
(so long as any Alternate Currency Advances are outstanding), the Agent shall
determine the Exchange Rate as of such Calculation Date and give notice thereof
to the Borrower and the Lenders. The Exchange Rate so determined shall become
effective on the next succeeding Reset Date. If, on any Reset Date, the
Revolving Credit Exposure exceeds an amount equal to 105% of the Commitments,
then the Borrower shall, within three Business Days after notice thereof from
the Agent, prepay Advances in an amount such that, after giving effect thereto,
the Revolving Credit Exposure does not exceed the Commitments (such calculation
to be made using the Exchange Rate that is effective on such Reset Date);
provided that any such prepayment shall be accompanied by accrued interest on
the amount prepaid (except in the case of Base Rate Advances) but shall be
without premium or penalty of any kind.

(e)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances in a particular currency for
any Borrowing if the aggregate obligation of the Lenders to make Eurocurrency
Rate Advances in such currency shall then be suspended pursuant to Section 2.08
or 2.12 and (ii) Eurocurrency Rate Advances may not be outstanding at any time
as part of more than ten separate Borrowings.

(f)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in Article
IV, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

(g)    Unless the Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with subsection
(a) of this Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the Agent,
then such Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Advances. If the Borrower
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays such
amount to the Agent, then such amount shall constitute such Lender’s Advance
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Agent.

(h)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

Section 2.03.        Fees. (a) Commitment Fee. The Borrower agrees to pay to the
Agent for the account of each Lender a commitment fee (the “Commitment Fee”) on
the average daily amount of such Lender’s unused Commitment from (i) the
Effective Date, in the case of each Initial Lender, (ii) from the effective date
specified in the Assignment and Acceptance pursuant to which it became a Lender,
in the case of each other Lender (other than an Additional Lender) and
(iii) from the effective date specified in the Additional Lender Supplement
pursuant to which it became a Lender, in the case of each Additional Lender, in
each case, until the Termination Date at a rate per annum equal to the rate set
forth in the Pricing Grid under the column headed “Commitment Fee” corresponding
to the Category in effect (the “Applicable Rate”), payable in arrears quarterly
on the last Business Day of each March, June, September and December before the
Termination Date, commencing with June, 2013, and on the

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Termination Date, but excluding, in the case of any Defaulting Lender, any
period during which it is a Defaulting Lender. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the average daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b)    Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed in writing between the Borrower and
the Agent.

Section 2.04.        Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that the aggregate amount of
the Commitments of the Lenders shall not be reduced to an amount that is less
than the sum of the total Revolving Credit Exposures then outstanding and
provided further that once terminated, a Commitment may not be reinstated.

Section 2.05.        Commitment Increases (a) The Borrower shall have the right,
at any time and from time to time after the Effective Date, to increase the
Commitments and the Alternate Currency Sublimit by a proportionate amount
pursuant to this Section 2.05 subject to the restrictions of subsection (d) of
this Section 2.05 (any such increase (including the proportionate increase in
the Alternate Currency Sublimit), a “Commitment Increase”); provided that (i) no
Default or Event of Default has occurred and is continuing on the date of the
Commitment Increase or shall result from the proposed Commitment Increase and
(ii) the representations and warranties contained in Section 5.01 shall be true
and correct in all material respects on and as of the date of the Commitment
Increase as if made on and as of such date (or, if any such representation and
warranty is expressly stated to have been made as of a specific date, as of such
specific date). In the event that the Borrower wishes to increase the aggregate
Commitments at any time, the Borrower shall notify the Agent in writing of the
amount (the “Offered Increase Amount”) of such proposed increase (such notice, a
“Commitment Increase Notice”); provided, that the aggregate amount of any such
initial increase in the Commitment shall be at least $250,000,000, and, any
subsequent increases in the Commitments shall be in increments of at least
$100,000,000 thereafter. The Borrower shall (x) first, offer the existing
Lenders the opportunity to participate in such increase of their Commitments
among such existing Lenders to provide the Offered Increase Amount pursuant to
subsection 2.05(c), and each such Lender shall, within five Business Days after
receipt of such notice (or such other period as may be specified by the Agent
and the Borrower), notify the Agent whether it agrees to increase its Commitment
and, if so, whether by an amount equal to, greater than, or less than its pro
rata amount of such requested increase (and any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment)
and (y) second, to the extent that Commitment Increases are not agreed to by
existing Lenders under clause (x) (as

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

accepted and allocated by the Agent and the Borrower as they shall agree), offer
one or more additional banks, financial institutions or other entities (approved
by the Agent, such approval not to be unreasonably withheld) the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
subsection 2.05(b).

(b)    Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in a Commitment Increase and which
agrees to provide a Commitment in an amount so offered and accepted by it
pursuant to subsection 2.05(a)(y) shall execute an Additional Lender Supplement
(in substantially the form specified by the Agent, each an “Additional Lender
Supplement”) with the Borrower and the Agent, whereupon such bank, financial
institution or other entity (herein called an “Additional Lender”) shall become
a Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, provided
that the Commitment of any such Additional Lender shall be in an amount not less
than $10,000,000 or such smaller amount as the Borrower and Agent may otherwise
agree.

(c)    Any existing Lender which accepts an offer to increase its Commitment
pursuant to subsection 2.05(a)(x) shall execute a Commitment Increase Supplement
(in substantially the form specified by the Agent, each a “Commitment Increase
Supplement”) with the Borrower and the Agent whereupon such Lender shall be
bound by and entitled to the benefits of this Agreement with respect to the full
amount of its Commitment as so increased.

(d)    Notwithstanding anything to the contrary in this Section 2.05, (i) in no
event shall any Commitment Increase or transaction effected pursuant to this
Section 2.05 cause the aggregate Commitments hereunder to exceed $5,000,000,000
and (ii) no existing Lender shall have any obligation to increase its Commitment
unless it agrees to do so in its sole discretion.

(e)    Upon the effectiveness of a Commitment Increase, the Agent shall allocate
among the Lenders such amount of Advances as may be then outstanding as is
necessary so that, after giving effect to such allocations and any Borrowings on
such date of all or any portion of the relevant increase of the Commitment, the
principal balance of all outstanding Advances owing to a Lender is equivalent to
each such Lender’s Applicable Percentage (after giving effect to any nonratable
increase in the Commitment resulting from the exercise of a Commitment Increase
pursuant to this Section 2.05) of the then Revolving Credit Exposure.

If the Commitments are increased in accordance with this Section 2.05, the Agent
and the Borrower shall determine the effective date and final allocation of such
increase and shall notify the Lenders thereof. No further amendment or other
document (other than the Commitment Increase Supplements and/or Additional
Lender Supplements referred to above) shall be required for such increase to be
effective.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.06.        Repayment of Advances. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Advances then outstanding.

Section 2.07.        Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the Base Rate in effect from
time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December during such periods, commencing with June,
2013, for the period beginning on the Effective Date and then ended.

(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Market Rate Spread for such
Advance, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each Business Day
that occurs during such Interest Period every three months from the first day of
such Interest Period and on the date such Eurocurrency Rate Advance shall be
Converted or paid in full.

(b)    Default Interest. The Agent may with the consent, or shall at the
direction, of the Required Lenders require that the Borrower pay interest
(“Default Interest”) on (i) the unpaid principal amount of each overdue Advance
owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Advance pursuant to clause
(a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (a)(i)
above, provided, however, that following acceleration of the Advances pursuant
to Section 7.01, Default Interest shall accrue and be payable hereunder whether
or not previously required by the Agent.

Section 2.08.        Interest Rate Determination. (a) Each Reference Lender
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining the Eurocurrency Rate. If any of the Reference
Lenders shall not furnish such timely information to the Agent for the purpose
of determining any such

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Lenders. The Agent shall
give prompt notice to the Borrower and the Lenders of the (i) applicable
interest rate determined by the Agent for purposes of Section 2.07(a)(i) or
(ii), and the rate, if any, furnished by each Reference Lender for the purpose
of determining the interest rate under Section 2.07(a)(ii).

(b)    If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that the Eurocurrency Rate in any currency or currencies for
any Interest Period for such Advances will not adequately reflect the cost to
such Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Agent shall forthwith
so notify the Borrower and the Lenders, whereupon (i) each Eurocurrency Rate
Advance in Dollars (if an affected currency) will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances in the affected currency or currencies shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify the Borrower and the Lenders and such Advances (unless repaid) will
automatically, on the last day of the then existing Interest Period therefor,
continue for a new Interest Period with the same duration as the Interest Period
then ending, subject to the definition of “Interest Period”.

(d)    On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances in Dollars comprising any Borrowing shall be reduced,
by payment or prepayment or otherwise, to less than $10,000,000 such Advances
shall automatically Convert into Base Rate Advances.

(e)    Upon the occurrence and during the continuance of any Event of Default
under Section 7.01(a), (i) each Eurocurrency Rate Advance in Dollars (unless
repaid) will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.

(f)    If fewer than two Reference Lenders determine and furnish timely
information to the Agent for determining the Eurocurrency Rate for any
Eurocurrency Rate Advances of any currency after the Agent has requested such
information:

(i)    the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances of such
currency or currencies,

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)    with respect to Eurocurrency Rate Advances in Dollars (if Dollars is one
of the affected currencies), each such Advance (unless repaid) will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii)    the obligation of the Lenders to make Eurocurrency Rate Advances in
such affected currency or currencies or to Convert Advances into Eurocurrency
Rate Advances in such affected currency or currencies shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

Section 2.09.        Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or a portion of all (comprising, in the case of any portion, a ratable portion
of the respective Advances of each Lender and in an aggregate amount not less
than $10,000,000) Advances of one Type comprising the same Borrowing made to the
Borrower into Advances of the other Type; provided, however, any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances and any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than $10,000,000. Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances (or portions thereof) to be Converted and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

Section 2.10.        Optional Prepayments of Advances. The Borrower may, upon
notice to the Agent not later than 11:00 A.M. (New York City time) on the
proposed prepayment date for Base Rate Advances, and upon at least three
Business Days’ notice for Eurocurrency Rate Advances, in each case stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay in whole or ratably in part the
outstanding principal amount of the Advances comprising part of the same
Borrowing made to the Borrower together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 (or comparable amounts
determined by the Agent in the case of Alternate Currencies) in excess thereof,
(y) no partial prepayment of any Borrowing of Alternate Currency Advances shall
be made if, after giving effect thereto, the Dollar Amount thereof would be less
than $10,000,000 and (z) in the event of any such prepayment of Eurocurrency
Rate Advances, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 2.17.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.11.        Increased Costs; Additional Reserve Requirements. (a) If
any Change in Law shall: (i) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender (except any reserve requirement referred to in clause (e) of this
Section 2.11); (ii) subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement or any Eurocurrency Rate Advance made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes, Other Taxes and Taxes described in clauses (b) through (e) of
the definition of Excluded Taxes); or (iii) impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Rate Advances made by such Lender; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurocurrency Rate Advance (or of maintaining its
obligation to make any such Advance) or receivable by such Lender hereunder
(whether of principal, interest or any other amount), then upon request of such
Lender the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(b)    If any Lender determines that any Change in Law affecting such Lender or
the Applicable Lending Office of such Lender or such Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Advances made by such Lender or its
obligations hereunder, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.11 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.11 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.11 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    The Borrower shall pay to each Lender, so long as such Lender shall be
required to maintain reserves (including, without limitation, reserves in
respect of Eurocurrency Liabilities) with respect to Eurocurrency Rate Advances,
additional interest on the unpaid principal amount of any such Eurocurrency Rate
Advance equal to the actual costs of such reserves allocated to such Advance by
such Lender (as determined by such Lender in good faith), which shall be due and
payable on each date on which interest is payable on such Advance, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant interest payment date, such additional
interest costs shall be due and payable 10 days from receipt of such notice.

Section 2.12.        Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority having relevant jurisdiction
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Eurocurrency Rate Advances in any
currency or to fund or maintain Eurocurrency Rate Advances hereunder in any
currency, (i) each Eurocurrency Rate Advance will Convert into a Base Rate
Advance either (x) on the last day of the then current Interest Period
applicable to such Eurocurrency Rate Advance if such Lender may lawfully
maintain and fund such Eurocurrency Rate Advance to such date, or
(y) immediately and automatically if such Lender shall determine that it may not
lawfully maintain and fund such Eurocurrency Rate Advance to such date; and
(ii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

Section 2.13.        Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes not later than 11:00 A.M. (New York City
time) (or, in the case of a payment in respect of Advances in an Alternate
Currency, 9:00 A.M. (New York City time)) on the day when due in Dollars (or, in
the case of Advances in an Alternate Currency, such Alternate Currency) to the
Agent at the Agent’s Account in same day funds, without set-off, counterclaim or
deduction, in each case as expressly provided herein. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or Commitment Fees ratably (other than amounts payable
pursuant to Section 2.11, 2.14 or 2.17) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    All computations of interest based on the Base Rate (except when
calculated by reference to the Federal Funds Effective Rate) shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Effective Rate and of Commitment Fees shall be made by the Agent on the basis of
a year of 360 days (other than calculations of interest in connection with
Pounds Sterling, which shall be calculated on the basis of a year of 365/366
days, as the case may be), in each case for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest, Commitment Fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
error in the calculation of such interest rate.

(c)    Except as otherwise set forth herein, whenever any payment hereunder or
under the Notes shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest, or Commitment Fees, as the case may be; provided, however, that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

(d)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

Section 2.14.        Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction or withholding for any Taxes, provided that if the Borrower shall be
required by applicable law to deduct or withhold any Taxes from such payments,
then (i) if such Tax is an Indemnified Tax or Other Tax, the sum payable shall
be increased as necessary so that after making all such required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.14) the Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c)    The Borrower shall indemnify the Agent and each Lender within 10 Business
Days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.14) payable or paid by
the Agent or such Lender, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

(d)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.14, the Borrower shall deliver
to the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(e)

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments hereunder shall deliver to the Borrower
(with a copy to the Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.14(e)(ii)(1), (ii)(2) and (ii)(4) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(1)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(2)    any Foreign Lender shall deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement and from time
to time thereafter upon the reasonable request of the Borrower or the Agent, but
only if such Foreign Lender is legally entitled to do so, whichever of the
following is applicable:

(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest hereunder, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments hereunder, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(B)    executed originals of IRS Form W-8ECI;

(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;

(3)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(4)    if a payment made to a Lender hereunder would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (4), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)    If the Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.14 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Agent or any Lender be required to pay any amount to the Borrower pursuant
to this paragraph (f) the payment of which would place the Agent or such Lender
in a less favorable net after-Tax position than the Agent or such Lender would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require the Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential) to the Borrower or any other Person.

(g)    Each Lender shall severally indemnify the Agent, within 10 Business Days
after demand therefor, for (i) any Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Agent for such
Taxes and without limiting the obligation of the Borrower to do so) and (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.07(d) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Agent in connection with this Agreement,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (g).

(h)    For purposes of this Section 2.14, the term “applicable law” includes
FATCA.

Section 2.15.        Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.11, or requires the Borrower to pay
any Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If any Lender requests compensation under Section 2.11, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights and obligations under this Agreement
and the related Notes to an Eligible Assignee that shall assume such obligations
(which Eligible Assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) the Borrower shall have paid to the Agent the
assignment fee specified in Section 9.07, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including any amounts under Section 2.17) from such Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.11 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments thereafter, and (iv) such
assignment does not conflict with applicable law. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 2.16.        Sharing of Payments, Etc. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Advances or other
obligations of the Borrower hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact and (b) purchase (for cash at face
value) participations in the Advances and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, to the end that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Advances to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 2.17.        Compensation for Breakage Costs. If any payment of
principal of, or Conversion of, any Eurocurrency Rate Advance is made by the
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment, prepayment or
Conversion pursuant to this Agreement or acceleration of the maturity of the
Advances pursuant to Section 7.01 (but not pursuant to Section 2.02(d)), the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

Section 2.18.        Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) for working
capital purposes and for other general corporate purposes, provided that such
proceeds shall not be used in any manner that would result in violation of
Regulation U or X, issued by the Board of Governors of the Federal Reserve
System, as now and from time to time hereafter in effect.

Section 2.19.        Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to such Lender in a principal amount up to the Commitment of such
Lender.

(b)    The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type and currency of Advances comprising such

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by the Agent,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Agent from the Borrower hereunder and each Lender’s
share thereof.

(c)    Entries made in good faith by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to such Lender under this Agreement, absent manifest error; provided,
however, that the failure of such Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of the Borrower under this Agreement.

ARTICLE III

[RESERVED]

ARTICLE IV

CONDITIONS TO LENDING

Section 4.01.        Conditions Precedent to Effective Date. The Effective Date
shall occur upon the satisfaction of the following conditions precedent:

(a)    Since May 31, 2012, there shall not have occurred any Material Adverse
Effect.

(b)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the Lenders
in their reasonable discretion) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lenders that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.

(c)    The Borrower shall have paid all reasonable invoiced fees and
out-of-pocket expenses of the Agent and the Lenders (including the reasonable
invoiced fees and expenses of counsel to the Agent required by this Agreement),
to the extent invoices therefor have been received at least one Business Day
before the Effective Date.

(d)    On the Effective Date, the following statements shall be true and the
Agent shall have received on behalf of the Lenders a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i)    The representations and warranties contained in Section 5.01 are true and
correct on and as of the Effective Date, and

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)    No event has occurred and is continuing that constitutes a Default.

(e)    The Agent shall have received on or before the Effective Date the
following, each dated the Effective Date, in form and substance satisfactory to
the Agent:

(i)    A Note to the order of each Lender (if any) that has requested one
pursuant to Section 2.19.

(ii)    Certified copies of (A) the resolutions of the Board of Directors of the
Borrower approving the transactions contemplated by this Agreement and the
execution and delivery of this Agreement and the Notes, if any, to be delivered
by the Borrower, (B) all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement and such
Notes and (C) the certificate of incorporation (which shall be certified by the
Secretary of State of the State of Delaware) and by-laws of the Borrower.

(iii)    A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes, if any, to be
delivered by the Borrower and the other documents to be delivered hereunder.

(iv)    A favorable opinion of (i) in-house counsel for the Borrower in the form
of Exhibit D-1 and (ii) Davis Polk & Wardwell LLP, counsel for the Borrower, in
the form of Exhibit D-2.

(v)    A certificate of a duly authorized officer of the Borrower dated the
Effective Date demonstrating compliance with the financial covenant contained in
Section 6.02(c) as of the end of the fiscal quarter most recently ended prior to
the Effective Date as to which financial statements are referred to in
Section 5.01(e) or, if later, for which financial statements have been delivered
to the Lenders pursuant to Section 6.01(g).

Section 4.02.        Conditions Precedent to Each Borrowing. The obligation of
each Lender to make an Advance on the occasion of each Borrowing shall be
subject to the conditions precedent (without limitation of the conditions
precedent to the Effective Date set forth in Section 4.01) that on the date of
such Borrowing the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    the representations and warranties contained in Section 5.01 made by the
Borrower (other than the representations and warranties contained in clauses
(f)(i) and (g) of Section 5.01) are true and correct in all material respects on
and as of the date of such Borrowing before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (except to the extent that any such representation or
warranty relates to a specific earlier date in which case it was true as of such
earlier date), and

(b)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default.

Section 4.03.        Determinations Under Section 4.01. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the Effective Date
specifying its objection thereto. The Agent shall promptly notify the Lenders
and the Borrower of the anticipated Effective Date. The Agent shall notify all
parties promptly of the occurrence of the Effective Date, which notice shall be
conclusive once given.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01.        Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:

(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the state of its incorporation.

(b)    The execution, delivery and performance by the Borrower of this Agreement
and the Notes, if any, to be delivered by it, and the consummation of the
transactions contemplated hereby and thereby, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the Borrower’s charter or by-laws (or other equivalent
organizational documents), (ii) applicable law or (iii) any contract or
instrument binding on the Borrower or any of its properties or assets that is
material to the Borrower and its Subsidiaries, taken as a whole.

(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes, if any, to be delivered by it.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    This Agreement has been, and each of the Notes, if any, to be delivered
by the Borrower when delivered hereunder will have been, duly executed and
delivered by the Borrower. Assuming that this Agreement has been duly executed
by the Agent and each of the Initial Lenders, this Agreement is, and each of the
Notes of the Borrower when delivered hereunder will be, the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and (ii) general principles of
equity, regardless of whether applied in proceedings in equity or at law.

(e)    The Consolidated balance sheet of the Borrower and its Subsidiaries as at
May 31, 2012, and the related Consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the fiscal year then ended, accompanied
by the opinion(s) of one or more firms of independent certified public
accountants of recognized national standing, as filed with the Securities and
Exchange Commission on Form 10-K with respect to its year ended May 31, 2012,
and the Consolidated balance sheet of the Borrower and its Subsidiaries as at
February 28, 2013, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the nine months then ended, as
filed with the Securities and Exchange Commission on Form 10-Q with respect to
its fiscal quarter ended February 28, 2013, fairly present, subject, in the case
of said balance sheet at February 28, 2013, and said statements of income and
cash flows for the nine months then ended, to absence of footnotes and to
year-end audit adjustments, the Consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Borrower and its Subsidiaries for the periods ended on such
dates, all in accordance with GAAP consistently applied.

(f)    There is no pending or (to the knowledge of the Borrower) threatened
action, investigation or proceeding, including, without limitation, any
Environmental Action, affecting the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that is initiated by any Person
other than a Lender in its capacity as a Lender (i) that is reasonably likely to
have a Material Adverse Effect or (ii) that purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby.

(g)    Since May 31, 2012, there has not occurred any Material Adverse Effect.

(h)    None of the Borrower or any of its Subsidiaries is an Investment Company,
as such term is defined in the Investment Company Act of 1940, as amended.

(i)    No part of the proceeds of any Advances will be used in any manner that
would result in a violation of Regulation U or X, issued by the Board of
Governors of the Federal Reserve System, as in effect at any time this
representation is made or deemed made.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j)    The proceeds of the Advances shall be used by the Borrower in accordance
with the provisions of Section 2.18.

(k)    No report, financial statement or other written information furnished by
or on behalf of the Borrower to the Agent or any Lender pursuant to subsection
6.01(g) (as modified or supplemented by any other information provided to the
Agent or any Lender) contains or will contain any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were, are or will be made, not
misleading, except to the extent that the facts (whether misstated or omitted)
do not result in a Material Adverse Effect; provided that with respect to any
projected financial information, the Borrower represents only that such
information has been (or will be) prepared in good faith based on assumptions
believed to be reasonable at the time.

(l)    The Borrower is in compliance with all material provisions of ERISA,
except to the extent that all failures to be in compliance could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(m)    The claims of the Agent and the Lenders against the Borrower under this
Agreement rank at least pari passu with the claims of all its unsecured
creditors, save those whose claims are preferred solely by the laws of general
application having effect in relation to bankruptcy, insolvency, liquidation or
other similar events.

(n)    The Borrower and its Subsidiaries have filed all United States federal
tax returns and all other tax returns that are material to the Borrower and its
Subsidiaries, taken as a whole, which are required to be filed and have paid all
United States federal taxes and all other taxes that are material to the
Borrower and its Subsidiaries, taken as a whole, in each case, that are due
pursuant to said returns or pursuant to any material assessment received by the
Borrower or any of its Subsidiaries, except in respect of such taxes, if any, as
are being contested in good faith and by proper proceedings and to which
appropriate reserves are being maintained.

(o)    Neither the Borrower nor any of its Subsidiaries, nor to the knowledge of
the Borrower, any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is currently subject to any material U.S.
sanctions administered by U.S. Department of Treasury’s Office of Foreign Assets
Control (“OFAC”), and the Borrower will not directly or, to its knowledge,
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

COVENANTS OF THE BORROWER

Section 6.01.        Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder the Borrower will (and
shall cause each of its Subsidiaries to):

(a)    Compliance with Laws, Etc. Comply in all material respects, with all
applicable laws, rules, regulations and orders (such compliance to include,
without limitation, compliance with ERISA, Environmental Laws and the Patriot
Act) except where the failure to so comply would not have a Material Adverse
Effect.

(b)    Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that none of
the Borrower or any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors and the aggregate
of such Liens would have a Material Adverse Effect.

(c)    Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower and its Subsidiaries may consummate any transaction
permitted under Section 6.02(b) and provided further that none of the Borrower
and its Subsidiaries shall be required to preserve any right or franchise, and
no Subsidiary shall be required to preserve and maintain its corporate
existence, if the senior management of the Borrower or of such Subsidiary (or
any Person authorized by the Borrower or such Subsidiary) shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, and that the loss
thereof is not disadvantageous in any material respect to the Borrower and its
Subsidiaries, taken as a whole.

(d)    Visitation Rights. During normal business hours and upon not less than
five days’ notice, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of (excluding any confidential information), and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with the appropriate representatives of the Borrower and together
with the appropriate representatives of the Borrower’s independent certified
public accountants, provided, however, that examination of the records of the
Borrower and any of its Subsidiaries shall occur only at times when an Advance
or Advances shall be outstanding to the Borrower and provided, further, that the

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent and the Lenders may make copies of and abstracts from the records and
books of account only at times when an Event of Default has occurred and is
continuing.

(e)    Keeping of Books. Keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions and the assets
and business of the Borrower and each Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.

(f)    Transactions with Affiliates. Conduct all transactions otherwise
permitted under this Agreement with any of its Affiliates (other than the
Borrower and its Subsidiaries) on terms that are fair and reasonable and no less
favorable to the Borrower or its Subsidiaries than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate except where
the failure to do so, in the aggregate, would not have a Material Adverse
Effect.

(g)    Reporting Requirements. Furnish to the Lenders:

(i)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Borrower (or such
shorter period as required by the SEC), the Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarter and the Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, duly certified (subject to year-end audit adjustments) by the
chief financial officer, treasurer or controller of the Borrower as having been
prepared in accordance with GAAP;

(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower (or such shorter period as required by the
SEC), a copy of the annual audit report for such year for the Borrower and its
Subsidiaries, containing the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and the Consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for such fiscal
year, in each case accompanied by the opinion(s) of Ernst & Young LLP or one or
more other firms of independent certified public accountants of nationally
recognized standing reasonably acceptable to the Agent;

(iii)    concurrently with subsections (g)(i) and (g)(ii) of this Section 6.01,
a certificate of the chief financial officer, treasurer or controller of the
Borrower certifying that to the best of his or her knowledge no Event of Default
is continuing at such date or specifying any Event of Default that is continuing
at such date and specifying the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto;

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv)    as soon as possible and in any event within five Business Days after a
Board-appointed officer of the Borrower becomes aware of the occurrence of each
Default continuing on the date of such statement, a statement of the chief
financial officer, treasurer or controller of the Borrower setting forth details
of such Default and the action that the Borrower has taken and proposes to take
with respect thereto;

(v)    promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that the Borrower sends to any of its
security holders, and copies of all reports on Form 8-K that the Borrower files
with the SEC) (other than reports on Form 8-K filed solely for the purpose of
incorporating exhibits into a registration statement previously filed with the
SEC);

(vi)    prompt notice of all actions and proceedings before any court,
governmental agency or arbitrator affecting the Borrower or any of its
Subsidiaries of the type described in Section 5.01(f); and

(vii)    such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

Reports required to be delivered pursuant to clauses (i), (ii) and (v) above for
the Borrower shall be deemed to have been delivered on the date on which the
Borrower posts such reports on the Borrower’s website on the Internet at the
website address listed for the Borrower on the signature pages hereof or when
such report is posted on the SEC’s website at www.sec.gov and such posting shall
be deemed to satisfy the reporting requirements of clauses (i), (ii) and
(v) above; provided that the Borrower shall deliver paper copies of the reports
referred to in clauses (i), (ii) and (v) above to the Agent or any Lender who
requests the Borrower to deliver such paper copies until written notice to cease
delivering paper copies is given by the Agent or such Lender and provided
further, that in every instance the Borrower shall provide paper copies of the
certificate required by clauses (iii) and (iv) above to the Agent and each of
the Lenders until such time as the Agent shall have provided the Borrower
written notice otherwise.

(h)    Use of Proceeds. Use the proceeds of the Advances in accordance with the
provisions of Section 2.18.

Section 6.02.        Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder:

(a)    Liens, Etc. None of the Borrower or any of its Subsidiaries will create
or suffer to exist any Lien on or with respect to any of its properties, whether
now owned or hereafter acquired, or on any of the income or profits therefrom
unless it shall have made effective provision whereby the Advances shall be
secured by such Lien equally and ratably with any and all obligations and Debt
so secured so long as such

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations and Debt are so secured; provided that nothing in this Section 6.02
shall be construed to prevent or restrict the following:

(i)    Permitted Liens,

(ii)    purchase money Liens upon or in any real property or equipment acquired
or held by the Borrower or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition or conditional sales or other similar title retention
agreements with respect to property hereafter acquired or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount,
provided, however, that no such Lien shall extend to or cover any properties of
any character other than the real property or equipment being acquired and any
improvements thereto or proceeds thereof, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,

(iii)    the Liens existing on the Effective Date,

(iv)    Liens on property of a Person existing at the time such Person becomes a
Subsidiary of the Borrower or any other Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower;
provided that (A) to the extent such Liens were created at a time when such
Person was a Subsidiary or an Affiliate of the Borrower, such Liens attach
solely to the properties or assets subject to such Liens immediately prior to
such merger, consolidation or acquisition and (B) any such Liens that were
created during the period immediately prior to such merger, consolidation or
acquisition were not created in contemplation of the merger, consolidation or
acquisition,

(v)    Liens to secure Debt issued by the Borrower in connection with a
consolidation or merger of the Borrower with or into any of its Affiliates in
exchange for or otherwise in substitution for long-term senior secured Debt of
such Affiliate (without increase in the amount or extension of the final
maturity date of the Debt of such Affiliate),

(vi)    Liens on margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System),

(vii)    the replacement, extension or renewal of any Lien permitted by clauses
(iii) and (iv) above upon or in the same property

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

theretofore subject thereto or the replacement, extension or renewal (without
increase in the amount) of the Debt secured thereby,

(viii)    Liens to secure intercompany Debt obligations among Borrower and its
Subsidiaries,

(ix)    Additional Permitted Liens,

(x)    Liens arising from any receivables financing accounted for under GAAP as
a sale by the Borrower or any of its Subsidiaries to a Person other than the
Borrower or any of its Subsidiaries, provided that (a) such financing shall be
limited recourse or non-recourse to the Borrower and its Subsidiaries except to
the extent customary for such transactions, and (b) such Liens do not encumber
any assets other than the receivables being financed, the property securing or
otherwise relating to such receivables, and the proceeds thereof, and

(xi)    Liens, not otherwise subject to any of clauses (i) through (x) above, on
assets, other than Intellectual Property, granted to secure Debt or other
obligations in an aggregate principal amount that, together with any Covenant
Debt of a Subsidiary of the Borrower outstanding pursuant to
Section 6.02(d)(iii), shall not exceed the amount specified in
Section 6.02(d)(iii).

(b)    Mergers, Etc. The Borrower will not merge or consolidate with or into,
and will not, and will not permit its Subsidiaries to, convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole (whether now owned or hereafter acquired) to, any
Person, except that (i) any Person may merge with or into the Borrower in a
transaction in which the Borrower is the survivor; (ii) any Subsidiary of the
Borrower may dispose of assets to any other Subsidiary of the Borrower;
(iii) any Subsidiary of the Borrower may dispose of assets to the Borrower;
(iv) the Borrower may merge into any of its Subsidiaries for the purpose of
effecting a change in its state of incorporation from Delaware to any other
state in the United States if (A) such Subsidiary is incorporated in such other
state solely for the purposes of such merger and, immediately prior to the
effectiveness of such merger, has positive stockholders’ equity, (B) such merger
would not reasonably be expected to result in a Material Adverse Effect and
(C) such Subsidiary agrees in writing to assume the obligations of the Borrower
hereunder; (v) any Subsidiary or group of Subsidiaries of the Borrower may
dispose of assets to Persons other than the Borrower and its Subsidiaries, so
long as, after giving effect to such transaction, such Subsidiary or
Subsidiaries, taken as a consolidated whole, has not disposed of, in one
transaction or a series of related transactions, more than 10% of the
Consolidated assets of the Borrower and its Subsidiaries, taken as a whole and
(vi) any Person may sell margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System).

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    Financial Covenant. The Borrower shall not permit the Capitalization
Ratio to exceed 45%.

(d)    Subsidiary Indebtedness. The Borrower will not permit any of its
Subsidiaries to incur or permit to remain outstanding any Covenant Debt other
than (i) Debt of a Subsidiary outstanding on the Effective Date and
refinancings, refundings, renewals or extensions thereof, (ii) Debt owed to the
Borrower or another Subsidiary of the Borrower and (iii) Covenant Debt not
referenced in clauses (i) and (ii) above in an aggregate outstanding principal
amount that, together with any Debt or other obligations secured by Liens
referred to in Section 6.02(a)(xi), shall not exceed the greater of
(x) $1,500,000,000 and (y) 25% of Stockholders’ Equity determined at such time.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01.        Events of Default. If any of the following events (“Event
of Default”) shall occur and be continuing with respect to the Borrower or any
of its Subsidiaries:

(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance within three Business Days after the same becomes due and payable; or
the Borrower shall fail to pay any fees payable hereunder within ten Business
Days after the same become due and payable; or the Borrower shall fail to pay
any other amount payable under this Agreement or any Note within ten Business
Days after receipt by the Borrower of written demand therefor; or

(b)    Any representation or warranty made or deemed made by the Borrower herein
or by the Borrower (or any of its officers) in connection with this Agreement
shall prove to have been incorrect in any material respect when made or deemed
made; or

(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01(c), (f), (g)(iii), (g)(iv), (g)(vi) or
(h) or 6.02, (ii) the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 6.01(g) (other than clauses (iii),
(iv) and (vi) thereof) if such failure shall remain unremedied for fifteen
(15) Business Days after written notice thereof shall have been given to the
Borrower by the Agent or any Lender or (iii) the Borrower shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement on
its part to be performed or observed if such failure shall remain unremedied for
thirty (30) days after written notice thereof shall have been given to the
Borrower by the Agent or any Lender; or

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or, in
the case of Hedge Agreements, net amount, of at least $200,000,000 in the
aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Subsidiary (as the case may be) (the “Requisite Amount”), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
later of five (5) Business Days and the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any such Debt
aggregating the Requisite Amount shall be declared due and payable or any other
breach or default with respect to any other material term shall occur or shall
exist under any agreement or instrument relating to any such Debt aggregating
the Requisite Amount and shall continue after the applicable grace period, if
any, specified in such agreement or instrument if the effect of such breach or
default is to accelerate the maturity of such Debt; or any such Debt aggregating
the Requisite Amount shall be required to be prepaid or redeemed (other than by
a regularly scheduled required prepayment or redemption), purchased or defeased,
in each case prior to the stated maturity thereof where the cause of such
prepayment, redemption, purchase or defeasance is the occurrence of an event or
condition that is premised on a material adverse deterioration of the financial
condition, results of operations or properties of the Borrower or such
Subsidiary; provided that with respect to Debt aggregating the Requisite Amount
of the types described in clauses (h) or (i) of the definition of “Debt” and to
the extent such Debt relates to the obligations of any Person other than a
Subsidiary, no Event of Default shall occur so long as the payment of such Debt
is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained; or

(e)    The Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall generally not pay its respective debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against the Borrower or any of its Subsidiaries (other
than Immaterial Subsidiaries) seeking to adjudicate it as bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of sixty (60) days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) shall take any
corporate action to authorize any of the actions set forth in this subsection
(e) under any law relating to bankruptcy, insolvency or reorganization or relief
of debtors; or

(f)    Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against the Borrower or any of its Subsidiaries (other

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

than Immaterial Subsidiaries) and such judgment shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days and enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 7.01(f) if and for so long as and to the extent
that (i) the amount of such judgment or order is covered (subject to standard
deductibles) by a valid and binding policy of insurance between the defendant
and the insurer or insurers covering payment thereof, (ii) such insurer shall be
rated, or, if more than one insurer, at least 90% of such insurers as measured
by the amount of risk insured shall be rated, at least “A-” by A.M. Best Company
or its successor or its successors and (iii) such insurer(s) has been notified
of, and has not refused to defend the claim made for payment of, the amount of
such judgment or order; or

(g)    (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC under
the Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of
the Borrower (or other securities convertible into such Voting Stock)
representing more than 50% of the combined voting power of all Voting Stock of
the Borrower; or (ii) during any period of up to twenty-four (24) consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Borrower shall cease for
any reason (other than solely as a result of (A) death or disability or
(B) voluntary retirement or resignation of any individual in the ordinary course
and not for reasons related to an actual or proposed change of control of the
Borrower) to constitute a majority of the Board of Directors of the Borrower; or

(h)    The Borrower or its ERISA Affiliates shall incur, or shall be reasonably
likely to incur, liability that would have a Material Adverse Effect as a result
of one or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Borrower or its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

(i)    This Agreement ceases to be in full force and effect or shall be declared
null and void or the Borrower shall contest the validity or enforceability of
this Agreement in writing or deny in writing that it has any further liability,
including with respect to future Advances by Lenders, under this Agreement;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to the Borrower to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or a portion of the Advances, all interest thereon and all other
amounts payable under this Agreement by the Borrower to be forthwith due and
payable, whereupon such Advances, all such interest and all such other amounts
shall become and be forthwith due and payable by the Borrower, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

order for relief with respect to the Borrower under the U.S. Bankruptcy Code,
(A) the obligation of each Lender to make Advances to the Borrower shall
automatically be terminated and (B) the Advances, all such interest and all such
other amounts shall automatically become and be due and payable by the Borrower
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower.

ARTICLE VIII

THE AGENT

Section 8.01.        Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Wells Fargo as its agent hereunder and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

Section 8.02.        Rights as a Lender. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

Section 8.03.        Exculpatory Provisions. The Agent shall not have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Agent (a) shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
relevant Lenders as shall be necessary under the circumstances as provided in
Section 9.01), provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any applicable law, and (c) shall not, except
as expressly set forth herein have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the person serving as the
Agent or any of its Affiliates in any capacity. The

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.01) or in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice thereof is given to the Agent by the Borrower or
a Lender. The Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

Section 8.04.        Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting to an Internet or intranet website or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
an Advance that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Advance. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05.        Delegation of Duties. The Agent may perform any and all of
its duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

Section 8.06.        Resignation of Agent. The Agent may at any time give notice
of its resignation to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in New York, or an Affiliate of any such bank with an office in
New York. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above, provided that if the
Agent shall notify the Borrower and the Lenders that no such successor is
willing to accept such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder,
the provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

Section 8.07.        Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent, any
Other Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any Other Agent or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any Note or any related agreement or any document furnished
hereunder or thereunder. Neither the Agent nor any Other Agent shall have or be
deemed to have any fiduciary relationship with any Lender.

Section 8.08.        No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Agent or the Other Agents shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Agent or a Lender hereunder. The Borrower acknowledges and
agrees that (a) (i) the arranging and other services regarding this Agreement
provided by the Agent, the Other Agents and the Lenders are arm’s-length
commercial transactions between the Borrower, on the one hand, and the Agent,
the Other Agents and the Lenders, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the documents related thereto, (b) (i) each of the
Agent, the Other Agents and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates or any other Person and (ii) none of
the Agent, the Other Agents or the Lenders has any obligation to the

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
documents related hereto and (c) the Agent, the Other Agents and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agent, the Other Agents or the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against any of the Agent, the Other Agents or the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

ARTICLE IX

MISCELLANEOUS

Section 9.01.        Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement or any Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (i) no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following: (A) waive any of the conditions specified in Section 4.01,
(B) change the percentage of the Commitments or of the Revolving Credit
Exposures or the number of Lenders that shall be required for the Lenders or any
of them to take any action hereunder (except pursuant to Section 2.05), or
(C) amend this Section 9.01; and (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Required Lenders and each Lender that has a
Commitment or has or is owed obligations under this Agreement or the Notes that
is or are modified by such amendment, waiver or consent, (A) increase the
Commitment of such Lender or subject such Lender to any additional obligations
(except pursuant to Section 2.05), (B) reduce the principal of, or interest on,
the Advances made by such Lender or any fees or other amounts payable hereunder
to such Lender, (C) postpone any date fixed for any payment of interest on the
Advances made by such Lender or any fees or other amounts payable hereunder to
such Lender, (D) extend the Termination Date or (E) amend or waive the
application of Section 2.16.

(b)    Each Lender grants (x) to the Agent the right to purchase all (but not
less than all) of such Lender’s Commitments and Advances owing to it and the
Notes held by it and all of its rights and obligations hereunder, and (y) to the
Borrower the right to cause an assignment of all (but not less than all) of such
Lender’s Commitments and Advances owing to it, its participations in the Notes
held by it and all of its rights and obligations hereunder to Eligible
Assignees, which right may be exercised by the Agent or the Borrower, as the
case may be, if such Lender (a “Non-Consenting Lender”) refuses to execute any
amendment, waiver or consent which

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requires the written consent of all or all affected Lenders under clause (i) or
(ii) in paragraph (a) above or, alternatively, is unable to execute and/or
deliver such amendment, waiver or consent which requires the written consent of
all or all affected Lenders under clause (i) or (ii) in paragraph (a) above
within the time period specified by the Agent, the Required Lenders and the
Borrower and to which the Required Lenders and the Borrower have otherwise
agreed; provided that such Non-Consenting Lender shall receive, in connection
with such assignment, payment equal to the aggregate amount of outstanding
Advances owed to such Lender (together with all accrued and unpaid interest,
fees and other amounts owed to such Lender, including any amounts under
Section 2.17). Each Lender agrees that if the Agent or the Borrower, as the case
may be, exercises its option hereunder, it shall promptly execute and deliver
all agreements and documentation reasonably necessary to effectuate such
assignment, without recourse, as set forth in Section 9.07 at the Borrower’s
expense. If the Borrower has requested that a Lender execute such agreement or
documentation and the Non-Consenting Lender does not comply with such request
within two Business Days after such request, then the Borrower shall be entitled
(but not obligated) to execute and deliver such agreement and documentation on
such Non-Consenting Lender’s behalf and any such agreement and/or documentation
so executed by the Borrower (in substantially the form of Exhibit C hereto)
shall be effective for purposes of effectuating an assignment pursuant to
Section 9.07; provided, all amounts due and owing to the Non-Consenting Lender
have been paid and the Borrower shall not be permitted to add any obligations or
liabilities to such Non-Consenting Lender.

Section 9.02.        Notices; Effectiveness; Electronic Consent. (a) Except in
the case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier (or, as specifically provided in clause
(ii) below, by e-mail) as follows: (i) if to the Borrower, to it at Oracle
Corporation, 500 Oracle Parkway, Redwood Shores, CA 94065, Attention of the
Treasurer (Telecopier No. (xxx) xxx-xxxx; Telephone No. (xxx) xxx-xxxx), with a
copy to the General Counsel at Oracle Corporation (Telecopier No.
(xxx) xxx-xxxx; Telephone No. (xxx) xxx-xxxx); (ii) if to the Agent, to Wells
Fargo at 550 California Street, 10th Floor, MAC: A0112-101, San Francisco,
California 94104 (Telecopier No. (xxx) xxx-xxxx; Telephone No. (xxx) xxx-xxxx),
with a copy to Syndications (Telecopier No. (xxx) xxx-xxxx; E-mail:
xxxxxxxx @wellsfargo.com); and (iii) if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire. Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when receipt thereof is confirmed
electronically (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2.02 if such Lender has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor. Electronic mail and Internet and intranet websites may be used by the
Agent to distribute communications, such as financial statements and other
information as provided in this Agreement, and to distribute documents for
execution by the parties thereto, and the Agent shall not be responsible for any
losses, costs, expenses and liabilities that may arise by reason of the use
thereof, except for its own gross negligence or willful misconduct. The Agent
and the Lenders shall be entitled to rely and act in good faith upon any notices
(including telephonic notices) purportedly given by or on behalf of the
Borrower.

(c)    Any party hereto may change its address or telecopier number or email
address for notices and other communications hereunder by notice to the other
parties hereto.

Section 9.03.        No Waiver; Remedies. No failure on the part of any Lender
or the Agent to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 9.04.        Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Agent and its Affiliates, including the reasonable and documented fees, charges
and disbursements of counsel for the Agent (and reasonable, documented fees and
time charges for attorneys who may be employees of the Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

transactions contemplated hereby or thereby shall be consummated) (subject, in
the case of certain expenses in connection with the preparation, negotiation,
execution and delivery of this Agreement and the syndication of the credit
facilities provided for herein, to any limitation separately agreed in writing
between the Borrower and the Agent) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Agent or any Lender, including the
reasonable and documented fees, charges and disbursements of (x) one counsel for
the Agent (and reasonable and documented fees and time charges for attorneys who
may be employees of the Agent), (y) one counsel to the Lenders, taken as a
whole, and (z) any local counsel required in any applicable jurisdiction, in
each case in connection with the enforcement or protection of their respective
rights in connection with this Agreement and the Notes, including their
respective rights under this Section 9.04, or in connection with the Advances
made, including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances.

(b)    The Borrower shall indemnify the Agent (and any sub-agent thereof), each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any Indemnitee
(and reasonable fees and time charges for attorneys who may be employees of the
Agent or any Lender), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Action related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by the Borrower, any of its
shareholders or creditors, an Indemnitee or any other Person, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or to the extent that, in
any action brought by the Borrower, the Borrower prevails. This Section 9.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, liabilites and related expenses arising from any
non-Tax claim.

(c)    To the extent that the Borrower fails to pay any amount required under
paragraph (a) or (b) of this Section 9.04 to be paid by it to the Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, but without
relieving the Borrower of its obligation thereunder, each Lender severally
agrees to pay to the Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.02(h).

(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the transactions contemplated hereby or thereby.

(e)    All amounts due under this Section 9.04 shall be payable promptly after
written demand therefor.

(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.14, 2.17 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.

Section 9.05.        Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or their respective
Affiliates may have. Each Lender agrees promptly to notify the Borrower and the
Agent after any such setoff and application, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

Section 9.06.        Binding Effect. This Agreement shall become effective when
it shall have been executed by the Agent and when the Agent shall have received

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 9.07.        Assignments and Participations. (a) No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 9.07, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 9.07 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section 9.07 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 9.07 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and Revolving Credit Exposure at the time owing
to it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Revolving Credit
Exposure at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advance of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
unless each of the Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed and such approval, in the case of the Borrower,
to be deemed to have been given if a response is not received within ten
Business Days from the date on which request for approval was received by the
Borrower); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Advance or the Commitment assigned; (iii) any
assignment must be approved with the prior written consent of (A) the Agent and
(B) the Borrower (each such approval not to be unreasonably withheld or delayed
and such approval, in the case of the Borrower, to be deemed to have been given
if a response is not received within ten Business Days from the date on which
request for approval was received by the Borrower); provided that no consent of
the Borrower or the Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, in the case of the Borrower, if an
Event of Default has occurred and is continuing; (iv) the parties to each
assignment shall (1) electronically execute and deliver to the Agent an
Assignment and Acceptance via an electronic settlement system

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

acceptable to the Agent or (2) manually execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500; provided that only one such fee shall be payable in connection with
simultaneous assignments to or by two or more Approved Funds; and (v) the
Eligible Assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire and if required, applicable tax forms.

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section 9.07, from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.11, 2.14, 2.17 and 9.04 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.

(c)    The Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices in New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Advances owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Agent and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. Upon its receipt of a
duly completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.07 and any written consent to
such assignment required by paragraph (b) of this Section 9.07, the Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or Revolving Credit Exposure owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

parties hereto for the performance of such obligations and (iii) the Borrower,
the Agent and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to (A) reducing the
principal of, or interest on, the Advances made by such Lender or any fees or
other amounts payable hereunder to such Lender, (B) postponing any date fixed
for any payment of interest on the Advances made by such Lender or any fees or
other amounts payable hereunder to such Lender that affects such Participant or
(C) extending the Termination Date. Subject to paragraph (e) of this
Section 9.07, the Borrower agrees that each Participant shall be entitled to the
benefits of, and subject to the limitations of, Sections 2.11 and 2.14 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.07. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16 as though it were a Lender. Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts of each Participant’s interest in the Advances or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments,
Advances or its other obligations under this Agreement) except to the extent
that such disclosure is necessary to establish that such Commitment, Advance or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, the Borrower and the Agent shall treat each person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

(e)    A Participant shall not be entitled to receive any greater payment under
Sections 2.11 and 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.14 unless such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.14(e) as though it were a Lender.

(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

substitute any such pledgee or assignee for such Lender as a party hereto.
Notwithstanding anything to the contrary contained herein, any Lender that is a
Fund may create a security interest in all or any portion of the Advances owing
to it and the Notes, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 9.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under this Agreement and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under this Agreement and the Notes even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Advance that such Granting Lender would otherwise be obligated to make the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Advance and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.07, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Agent and without paying any processing fee therefore, assign all or a
portion of its interests in any Advances to the Granting Lender or to any
financial institutions (consented to by the Borrower and Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Advances and (ii) disclose on a confidential basis any
non-public information relating to its Advances to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 9.07 may not be amended without the
written consent of each SPC that holds any Advances at the time of the proposed
amendment.

(h)    Notwithstanding the foregoing to the contrary, the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of each Lender and the Agent.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.08.        Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

Section 9.09.        Counterparts; Integration; Electronic Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means,
including by email with a .pdf or or .tif copy thereof attached, shall be
effective as delivery of an original executed counterpart of this Agreement or
such other document or instrument, as applicable.

(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 9.10.        Jurisdiction, Etc. (a) The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York City in
the Borough of Manhattan and of the United States District Court sitting in New
York City in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or the Notes or in any shall affect any right that the Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the Notes against the Borrower or its properties in the courts of
any jurisdiction.

(b)    The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or the Notes in any court referred to in
paragraph (a) of this Section 9.10. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(c)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.02. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

Section 9.11.        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE NOTES BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.12.        Confidentiality. Each of the Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to it, its Affiliates’ and their
respective partners, directors, officers, employees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under the Notes or any action or proceeding relating to
this Agreement or the Notes or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.12, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction or to any credit insurance
provider relating to the Borrower and its obligations, (g) with the consent of
the Borrower (such consent not to be unreasonably withheld or delayed) or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 9.12 or (y) becomes available to the Agent or
any Lender on a nonconfidential basis from a source other than the Borrower.

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For purposes of this Section 9.12, “Information” means all information received
from (or on behalf of) the Borrower or any of its Subsidiaries relating to the
Borrower or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13.        Patriot Act Notice. Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

Section 9.14.        Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to any Person hereunder or under the Notes shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by such Person of any sum
adjudged to be so due in the Judgment Currency, such Person may in accordance
with its normal banking procedures purchase the Agreement Currency with the
Judgment Currency. If the amount of the Agreement Currency so purchased is less
than the sum originally due to such Person from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Person against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to such
Person in such currency, such Person agrees to return the amount of any excess
to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

[Signature pages follow]

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ORACLE CORPORATION By  

 

  Name:  

Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender By  

 

  Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as a Lender By  

 

  Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BNP PARIBAS, as a Lender By  

 

  Name:   Title: By  

 

  Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A., as a Lender By  

 

  Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 2.01

COMMITMENTS

 

Wells Fargo Bank, National Association

 

  

$450,000,000

 

Bank of America, N.A.

 

  

$400,000,000

 

BNP Paribas

 

  

$400,000,000

 

JPMorgan Chase Bank, N.A.

 

  

$400,000,000

 

Citibank, N.A.

 

  

$225,000,000

 

The Royal Bank of Scotland, plc

 

  

$225,000,000

 

Deutsche Bank AG New York Branch

 

  

$200,000,000

 

Barclays Bank PLC

 

  

$150,000,000

 

HSBC Bank USA, N.A.

 

  

$150,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

  

$100,000,000

 

Mizuho Corporate Bank, Ltd.

 

  

$100,000,000

 

Morgan Stanley Bank, N.A.

 

  

$100,000,000

 

Royal Bank of Canada

 

  

$100,000,000

 

Total

 

  

$3,000,000,000

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

FORM OF PROMISSORY NOTE

Dated:                     , 20[    ]

FOR VALUE RECEIVED, the undersigned, ORACLE CORPORATION, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY                              (the
“Lender”) for the account of its Applicable Lending Office on the Termination
Date the aggregate principal amount of the Advances made by the Lender to the
Borrower outstanding on the Termination Date pursuant to the Revolving Credit
Agreement dated as of April 22, 2013 (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined) among the Borrower and the Lender and certain other lenders party
thereto, Bank of America, N.A., BNP Paribas and JPMorgan Chase Bank, N.A., as
syndication agents, Citibank, N.A., Deutsche Bank AG New York Branch and The
Royal Bank of Scotland plc, as documentation agents, and Wells Fargo Bank,
National Association (“Wells Fargo”), as Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in Dollars or the relevant Alternate
Currency to Wells Fargo, as the Agent, at its Applicable Lending Office, in same
day funds. Each Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note; provided that the
failure by the Lender to make any such recordation or endorsement or any error
in making the same shall not affect the obligations of the Borrower under this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time, the indebtedness of the Borrower resulting from each such Advance being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

ORACLE CORPORATION By:  

 

  Name:   Title:

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date   

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made By

                                                                                
                                                                               
                                                                                
                                                                                
                                                                               
                                                                                

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

FORM OF NOTICE OF BORROWING

Wells Fargo Bank, National Association,

as Agent for the Lenders

party to the Credit Agreement

referred to below

                    , 20[    ]

Attention:                     

Ladies and Gentlemen:

The undersigned, Oracle Corporation, refers to the Revolving Credit Agreement,
dated as of April 22, 2013 (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders party thereto, Bank of America,
N.A., BNP Paribas and JPMorgan Chase Bank, N.A., as syndication agents,
Citibank, N.A., Deutsche Bank AG New York Branch and The Royal Bank of Scotland
plc, as documentation agents, and Wells Fargo Bank, National Association, as
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement, that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(i)    The Business Day of the Proposed Borrowing is                     ,     .

(ii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii)    The currency of the Proposed Borrowing is [Dollars][Yen][Euros][Pounds
Sterling].

(iv)    The aggregate amount of the Proposed Borrowing is
[                    ].

(v)    [Insert remittance instructions]

[(vi)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is [days] [month[s]].]

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A)    the representations and warranties contained in Section 5.01 of the
Credit Agreement made by the undersigned (other than the representations and
warranties contained in clauses (f)(i) and (g) of Section 5.01) are true and
correct in all material respects before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (except to the extent that any such representation or
warranty relates to a specific earlier date in which case it was true as of such
earlier date); and

(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default or Event of Default.

 

Very truly yours, ORACLE CORPORATION By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended or
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the commitment identified below and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.

     Assignor:      

 

2.

     Assignee:      

 

     

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

     Borrower:       Oracle Corporation

 

 

1  Select as applicable

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.        Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement (in such capacity, the “Agent”)

5.        Credit Agreement:    The Revolving Credit Agreement dated as of
April 22, 2013 among Oracle Corporation, as Borrower, the Lenders parties
thereto, Bank of America, N.A., BNP Paribas and JPMorgan Chase Bank, N.A., as
syndication agents, Citibank, N.A., Deutsche Bank AG New York Branch and The
Royal Bank of Scotland plc, as documentation agents, and Wells Fargo Bank,
National Association, as Agent.

6.        Assigned Interest:

 

Commitment  

Aggregate Amount

of Commitment/

Advances for all

Lenders3

  

Amount of

Commitment/

Advances Assigned2

    

Percentage Assigned

of Commitment/

Advances3

    

CUSIP

Number

              $                                       $                    
                     %                                               
$                                       $                                       
  %                                                $               
                       $                                         
%                                 

[7.        Trade Date:                         ]4

Effective Date:                              , 20       [TO BE INSERTED BY THE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

 

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

[Consented to and]5 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

  Agent By  

 

  Name:   Title: [Consented to:]6 ORACLE CORPORATION, as   Borrower By  

 

  Name:   Title:

 

5  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

6  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1 to Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.        Representations and Warranties.

1.1     Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.

1.2.        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01(g) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement is required to be performed by it as a Lender.

2.        Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3.        General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Assignment and Acceptance may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Acceptance by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Acceptance. This Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D-1

FORM OF OPINION OF IN-HOUSE COUNSEL FOR THE BORROWER

April 22, 2013

The Agent and the Lenders

Referred to Below

c/o Wells Fargo Bank, National Association,

as Agent

550 California Street, 10th Floor, MAC: A0112-101

San Francisco, California 94104

Ladies and Gentlemen:

I am                                 to Oracle Corporation, a Delaware
corporation (the “Borrower”), and have acted as internal counsel to the Borrower
in connection with the Revolving Credit Agreement dated as of April 22, 2013
(the “Credit Agreement”) among the Borrower, the Lenders named therein, Wells
Fargo Bank, National Association, as Agent, Bank of America, N.A., BNP Paribas,
and JPMorgan Chase Bank, N.A., as Syndication Agents, the Documentation Agents
named therein, and Wells Fargo Securities, LLC, BNP Paribas Securities Corp.,
J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arrangers and Joint Bookrunners. This opinion is
being delivered pursuant to Section 4.01(e)(iv)(i) of the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings herein ascribed thereto in the Credit Agreement.

I, or an attorney on my staff, have reviewed executed copies of:

a.    the Credit Agreement; and

b.    any Notes to be delivered on the Effective Date (the “Notes”).

In addition, I, or an attorney on my staff, have examined originals or copies,
certified or otherwise identified to my satisfaction, of such documents,
corporate records, certificates of public officials and other instruments, and
have conducted such other investigations of fact and law, as I have deemed
necessary or advisable for purposes of this opinion.

Upon the basis of the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

1.        The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

2.        The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes are within the Borrower’s corporate powers, have been
duly authorized

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by all necessary corporate action, and do not contravene (a) the Certificate of
Incorporation or the By-laws of the Borrower (as each has been amended to the
date hereof) or (b) any contractual or legal restriction contained in any
agreement or instrument (i) listed on Exhibit A attached hereto and (ii) the
contravention of which, singly or collectively, would reasonably be expected to
have a Material Adverse Effect. The Credit Agreement and the Notes delivered on
the date hereof have been duly executed and delivered on behalf of the Borrower.

3.        To my knowledge, there are no pending or overtly threatened actions or
proceedings against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator in the United States that purport to affect
the legality, validity, binding effect or enforceability of the Credit Agreement
or any of the Notes or the consummation of the transactions contemplated
thereby, or that are likely to have a Material Adverse Effect; provided,
however, that no opinion is given as to whether any of the actions or
proceedings specifically disclosed in the Borrower’s 1934 Act filings may have a
Material Adverse Effect. For purposes of the opinion in this paragraph 3, I have
not searched the records of any court, governmental agency or arbitration panel
or organization.

The foregoing opinions are subject to the following limitations, qualifications,
exceptions and assumptions:

As to various provisions in the Credit Agreement and the Notes that grant the
Agent or the Lenders certain rights to make determinations or take actions in
their discretion, I assume that such discretion will be exercised in good faith
and in a commercially reasonable manner.

I express no opinion as to the effect (if any) of any law of any jurisdiction
(except the State of New York) in which any Lender is located that may limit the
rate of interest that such Lender may charge or collect.

I express no opinion as to the effect of fraudulent conveyance, fraudulent
transfer or similar provisions of applicable law on the conclusions expressed
above.

I am a member of the bar of the State of New York and the foregoing opinions are
limited to the laws of the State of New York, the federal laws of the United
States of America and, with respect to paragraphs 1 and 2(a) above only, the
Delaware General Corporation Law. I express no opinion as to any matter relating
to patents, trademarks, copyrights or other intellectual property.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person without our prior written consent.

Very truly yours,

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A to Form of Opinion of In-House Counsel

 

1. Indenture dated January 13, 2006, among Oracle Corporation (formerly known as
Ozark Holding Inc.), Oracle Systems Corporation (formerly known as Oracle
Corporation) and Citibank, N.A. (the “Indenture”).

 

2. First Supplemental Indenture dated May 9, 2007 among Oracle Corporation,
Citibank, N.A. and The Bank of New York Trust Company, N.A. (the “First
Supplemental Indenture”).

 

3. Old 2016 Note, together with the Officers’ Certificate issued January 13,
2006 pursuant to the Indenture.

 

4. 5.25% Notes due 2016, together with the Officers’ Certificate setting forth
the terms of the notes issued January 13, 2006 pursuant to the Indenture.

 

5. 5.75% Notes due 2018 and 6.50% Notes due 2038, together with the Officers’
Certificate setting forth the terms of the notes issued April 9, 2008 pursuant
to the Indenture.

 

6. 3.75% Notes due 2014, 5.000% Notes due 2019, and 6.125% Notes due 2039,
together with the Officers’ Certificate setting forth the terms of the notes
issued July 8, 2009 pursuant to the Indenture.

 

7. Original 3.875% Notes due 2020 and Original 5.375% Notes due 2040, together
with the Officers’ Certificate setting forth the terms of the notes issued
July 19, 2010 pursuant to the Indenture.

 

8. New 2020 Note and New 2040 Note.

 

9. 1.200% Notes due 2017 and 2.500% Notes due 2022, together with the Officers’
Certificate setting forth the terms of the notes issued October 25, 2012
pursuant to the Indenture.

 

10. Commercial Paper Dealer Agreement.

 

11. Issuing and Paying Agency Agreement between Oracle Corporation and JP Morgan
Chase Bank, National Association dated February 3, 2006.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D-2

FORM OF OPINION OF DAVIS POLK & WARDWELL LLP

April 22, 2013

The Administrative Agent and the Lenders

Referred to Below

c/o Wells Fargo Bank, National Association,

as Administrative Agent

550 California Street, 10th Floor, MAC: A0112-101

San Francisco, California 94104

Ladies and Gentlemen:

We have acted as special New York counsel to Oracle Corporation, a Delaware
corporation (the “Borrower”), in connection with the Revolving Credit Agreement
dated as of April 22, 2013 (the “Credit Agreement”) among the Borrower, the
lenders listed on the signature pages thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), Bank
of America, N.A., BNP Paribas, and JPMorgan Chase Bank, N.A., as syndication
agents, Citibank, N.A., Deutsche Bank AG New York Branch, and The Royal Bank of
Scotland plc, as documentation agents, and Wells Fargo Securities, LLC, BNP
Paribas Securities Corp., J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as joint lead arrangers and joint bookrunners. This
opinion is being delivered pursuant to Section 4.01(e)(iv)(ii) of the Credit
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meanings herein ascribed thereto in the Credit Agreement.

We have reviewed executed copies of the Credit Agreement and any Notes to be
delivered on the Effective Date (the “Notes”). We have also examined originals
or copies, certified or otherwise identified to our satisfaction, of such
documents, corporate records and certificates of public officials and officers
of the Borrower and have conducted such other investigations of fact and law as
we have deemed necessary or advisable for purposes of this opinion. In rendering
the opinions expressed herein, we have, without independent inquiry or
investigation, assumed that (i) all documents submitted to us as originals are
authentic and complete, (ii) all documents submitted to us as copies conform to
authentic, complete originals, (iii) all signatures on all documents that we
reviewed are genuine, (iv) all natural persons executing documents had and have
the legal capacity to do so, (v) all statements in certificates of public
officials and officers of the Borrower that we reviewed were and are accurate
and (vi) all representations made by the Borrower as to matters of fact in the
documents that we reviewed were and are accurate. Upon the basis of the
foregoing and subject to the additional limitations, qualifications, exceptions
and assumptions set forth herein, we are of the opinion that:

 

  1.

The execution, delivery and performance by the Borrower of the Credit Agreement
and the Notes do not contravene any applicable United States federal or New York

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  State law or any provision of the Delaware General Corporation Law applicable
to the Borrower, in each case that is, in our experience, normally applicable to
general business corporations in relation to transactions of the type
contemplated by the Credit Agreement.

 

  2. The Credit Agreement is a valid and binding agreement of the Borrower and,
after giving effect to the initial Borrowing and delivery of any Notes, such
Notes will be legal, valid and binding obligations of the Borrower in each case
enforceable against the Borrower in accordance with their respective terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights generally, concepts of reasonableness
and equitable principles of general applicability.

 

  3. No consent, approval or authorization of, and no filing or registration
with, any governmental authority of the United States or of the State of New
York is required on the part of the Borrower for the execution and delivery by
it of or the performance of its obligations under the Credit Agreement and the
Notes.

The foregoing opinions are subject to the following limitations, qualifications,
exceptions and assumptions:

 

  (a) Our opinions are subject to applicable bankruptcy, insolvency and similar
laws affecting creditors’ rights generally, concepts of reasonableness and
equitable principles of general applicability.

 

  (b) The enforceability of indemnification provisions in the Credit Agreement
may be limited by federal or New York State laws or policies underlying such
laws. We further express no opinion (i) as to the effect of the last sentence of
Section 9.01 of the Credit Agreement or (ii) as to the effect of fraudulent
conveyance, fraudulent transfer or similar provisions of applicable law on the
conclusions expressed above.

 

  (c) As to various provisions in the Credit Agreement and the Notes that grant
the Agent or the Lenders certain rights to make determinations or take actions
in their discretion, we assume that such discretion will be exercised in good
faith and in a commercially reasonable manner.

 

  (d) We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Lender is located that
may limit the rate of interest that such Lender may charge or collect.

 

  (e)

We express no opinion as to the subject matter jurisdiction of the Federal
courts of the United States over any action between two parties neither of which
is a “citizen” of any state for purposes of 28 U.S.C. Section 1332. We further
note that the selection, contained in Section 9.10 of the Credit Agreement, of
United States federal

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  courts sitting in New York City as the venue for actions for proceedings
relating to the Credit Agreement is subject to the power of such courts to
transfer actions pursuant to 28 U.S.C. Section 1404(a) and the doctrine of forum
non conveniens.

 

  (f) We have assumed, with your permission and without independent
investigation of any kind, that (i) the Borrower has been duly organized and is
validly existing and in good standing under the laws of the State of Delaware,
(ii) the execution and delivery by the Borrower of the Credit Agreement and the
Notes, and the performance by the Borrower of all of its obligations under the
Credit Agreement and the Notes, are within its corporate powers and have been
duly authorized by all necessary corporate action and (iii) the Credit Agreement
and each Note have been duly executed and delivered by each party thereto.

We are members of the bar of the State of New York and the foregoing opinions
are limited to the laws of the State of New York, the federal laws of the United
States of America and, with respect to paragraph 1 above only, the Delaware
General Corporation Law, except that we express no opinion as to any law, rule
or regulation that is applicable to the Borrower, the Credit Agreement, the
Notes or the transactions contemplated thereby solely because such law, rule or
regulation is part of a regulatory regime applicable to any party to the Credit
Agreement or the Notes or any of its affiliates due to the specific assets or
business of such party or such affiliate.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by or
delivered to any other person without our prior written consent, except that
this opinion may be furnished without our prior consent (1) to accountants and
counsel for the Administrative Agent or any Lender that is an addressee hereof,
(2) to bank and insurance company examiners and (3) pursuant to judicial or
government order or legal requirements.

Very truly yours,

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

[Reserved]

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of April 22,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Oracle Corporation, a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Agent”), and the other agents party thereto.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                      , 20[__]

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of April 22,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Oracle Corporation, a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Agent”), and the other agents party thereto.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                      , 20[__]

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of April 22,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Oracle Corporation, a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Agent”), and the other agents party thereto.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[__]

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of April 22,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Oracle Corporation, a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Agent”), and the other agents party thereto.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[__]

 

4